Citation Nr: 1228492	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  05-37 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected hearing loss.

2.  Entitlement to service connection for dizziness due to cerebellar dysfunction, to include as secondary to service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to March 1957 with additional service in the United States Army Reserves until May 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions in February 2004, May 2004, and February 2005 from the above-referenced Regional Office (RO).  The Veteran had a hearing before the Board in June 2006 and the transcript is of record.  In July 2007, October 2009, and February 2011, the Board remanded the case for additional evidentiary development. 

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder, which were considered by the RO in the May 2012 Supplemental Statement of the Case.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Following a review of the Veteran's claims file, the Board finds that the development requested in its February 2011 remand has not been completely performed.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) concluded that the Board had erred when it adjudicated a claim in which the RO had not conformed to the dictates of the earlier Board remand.  

Pursuant to the Board's Remand, the Veteran underwent a VA examination in May 2011 for the specific purpose of obtaining an opinion as to whether or not his headaches and dizziness were was associated in any way to his military service or his service-connected bilateral hearing loss.  Following a review of the claims folder and an examination of the Veteran, the examiner diagnosed tension headaches and dizziness secondary to cerebellar atrophy.  The diagnoses were based primarily on the findings of a December 1999 MRI scan of the brain, which showed mild bilateral cerebral cerebellar atrophy.  The examiner opined that the Veteran's history and treatment for his headaches were not consistent with his reported exposure to tear and/or mustard gas and the headaches had no relationship, either for causation or aggravation, with the currently diagnosed hearing loss.  He also concluded that the Veteran's dizziness symptoms were related to a cerebellar dysfunction and not to an 8th cranial nerve dysfunction, i.e., sensorineural hearing loss.  He explained that the dizziness was the result of the cerebellum portion of the brain being atrophied.  

In this case, the Veteran, through his representative, has challenged the adequacy of the May 2011 VA examination, on the basis that the examiner failed to discuss potentially favorable evidence, specifically the Veteran's complaints of dizziness and headaches many years prior to the 1999 MRI brain scan.  In addition, the examiner did not consider what import, if any, was to be assigned to the Veteran's assertions of headaches and dizziness during service and did not provide a definitive opinion regarding any relationship between the Veteran's headaches and dizziness and military service.  

While the VA examiner did not list and discuss every relevant piece of evidence in the medical records, a review of the examination report shows that he did indicate review the claims file.  However upon closer inspection, the Board finds that the examiner provided only a general, and somewhat cursory, discussion of the Veteran's medical history.  It appears he overlooked pertinent medical records which reflect complaints of headaches and dizziness in the early 1980s and he mentioned only one, of at least three, post-service MRI reports.  Although the examiner noted the Veteran's complaints of headaches and dizziness since service, he only rendered a bare conclusory opinion that the Veteran's headache history was inconsistent with exposure to tear and/or mustard gas.  The Board finds that some explanation of this statement is required to permit a weighing of the evidence. 

In this case, the examination report is clearly not responsive to the Remand order and is inadequate.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the claims folder should be returned to the VA examiner who conducted the May 2011 VA examination for an addendum.  This additional development of the claim is especially necessary since the Veteran's service treatment records are missing, making it more difficult for him to prove he developed the claimed disorders during service.  

It also appears the examiner improperly discounted the Veteran's competent lay testimony and failed to explain why his assertions of dizziness and headache since service could not support a finding of a nexus.  The Board stresses that, because the Veteran is competent to report the onset of headaches and dizziness in service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses), the examiner must acknowledge and discuss the Veteran's contention that he developed these problems during service and that he has experienced continued problems since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  That said, however, the Veteran's contentions regarding his symptoms also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran's claims file should be returned (if possible to the VA physician who examined him in May 2011, if not to another VA physician who will have an opportunity to review the complete file) for a more detailed and responsive opinion regarding the etiology of the Veteran's tension headaches and cerebellar dysfunction/atrophy.  The claims folder and accompanying treatment records should be provided to the examiner for review in conjunction with the addendum.  The examination report should include a discussion of the Veteran's documented medical history and assertions.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  

The examiner should offer an opinion as to whether, in light of additional review the record,  it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's current tension headaches and dizziness due to cerebellar atrophy are related to or the result of the Veteran's military service from April 1955 to March 1957 - and particularly to the tear/mustard gas and/or acoustic trauma he alleges he was exposed to.  In answering this question, the examiner should specifically address the Veteran's reports of headaches and dizziness having first manifested during his military service.  He/She should also acknowledge and discuss the Veteran's statements asserting continuity of headaches and dizziness problems since service.  This consideration is especially necessary in this particular instance since the Veteran's service treatment records are unavailable.

The examiner should also provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's service-connected hearing loss aggravates his headaches and dizziness due to cerebellar atrophy.  If no aggravation is found, the examiner should so state.  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.  Complete rationale for all opinions should be provided in the examination report.  

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  

2.  Also, to help avoid future remand, the AMC/RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is incomplete, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the tension headaches and dizziness/cerebellar dysfunction issues on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the May 2012 supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

